Citation Nr: 1814672	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-12 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to death pension benefits.

3. Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1969 to August 1973.  He died in July 2013.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a November 2013 decision of the VA Regional Office (RO) in St. Paul, Minnesota.  In that decision, the RO denied entitlement to service connection for the cause of the Veteran's death, death pension, and accrued benefits.

The claim for service connection for the cause of the Veteran's death is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran served on active duty for more than 90 days during a period of war.

2.  The Veteran died in July 2013.

3.  At the time of death, the Veteran was not receiving or entitled to receive compensation or retirement pay for a service-connected disability.

4.  At the time of his death, the Veteran did not have any pending claims for benefits before VA and was not in receipt of (or entitled to receive) any benefits.





CONCLUSIONS OF LAW

1.  The eligibility requirements for entitlement to VA death pension benefits have not been met.  38 U.S.C. §§ 1501, 1541, 1543 (2012); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.262, 3.271, 3.272, 3.273 (2017).

2.  The criteria for establishing entitlement to accrued benefits have not been met.  38 U.S.C. §§ 5101, 5121 (2012); 38 C.F.R. § 3.1000 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

With respect to the Appellant's claims, VCAA notice is not found to be required.  Indeed, as discussed below, such claims, when not predicated on a claim filed during the Veteran's lifetime, cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Improved death pension is a benefit payable to the surviving spouse of a veteran of wartime service who has died of nonservice-connected disability.  Basic entitlement exists if (i) the veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. §§ 3.23 and 3.24.  38 U.S.C. §§ 101, 1521(j) (2012); 38 C.F.R. § 3.3 (b)(4) (2017).

In this case, review of the record reveals that the Veteran served from November 1969 to August 1973 during the Vietnam era.  However, at the time of his death, the Veteran was not receiving or entitled to receive compensation or retirement pay for a service-connected disability.  As such, there is no basis for awarding the Appellant death pension benefits.  See Sabonis, 6 Vet. App. at 430.

Accrued benefits are "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C. § 5121(a) (2012); 38 C.F.R. § 3.1000(a).  An "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000(c).  By statute, the Appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit concluded that, "for a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See also 38 U.S.C. § 5121(a); 38 C.F.R. § 3.1000(a). 

For an appellant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits; (ii) the Veteran had a claim pending at the time of his death; (iii) the Veteran would have prevailed on the claim if he had not died; and, (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C. §§ 5101(a), 5121 (2012); 38 C.F.R. § 3.1000.

The Veteran died in July 2013.  Prior to that date, the Veteran did not have any pending claims for VA benefits, either before the AOJ or the Board.  He was not in receipt of any benefits and was not owed any outstanding benefits prior to his death.  As such, there is no basis for awarding the Appellant accrued benefits.  See Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to death pension benefits is denied.

Entitlement to accrued benefits is denied.


REMAND

After review of the evidence of record, the Board finds that a remand is necessary for further development of the claim.

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability. 38 U.S.C. § 1310(a) (2012); 38 C.F.R. § 3.5(a)(1) (2017).  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death. 38 C.F.R. § 3.312(a) (2017).

The Veteran was diagnosed with squamous cell cancer of the left tonsil, stage IV, and this disease is listed on the death certificate as a contributory cause of death.

The Appellant contends that the Veteran was part of the medical group that participated in Operation Homecoming, and that he was deployed to North Vietnam to provide emergency medical treatment to the first prisoners of war (POWs) who were released in February 1973.  While the Veteran's military personnel records do not reflect that the Veteran was in Vietnam or participated in Operation Homecoming, his DD-214 shows that he had 2 months and 19 days of foreign service and that his military occupational specialty was medical assistant.  In January 1973, the Veteran was stationed on the U.S.S. Inchon and entered hostile fire zone.  Further, the Appellant submitted several pages of the Veteran's thesis in which he described in detail his participation during Operation Homecoming, to include being in North Vietnam as the first POWs were released.  In addition, the Veteran listed his participation in Operation Homecoming in his curriculum vitae.  

There is no requirement that service in Vietnam must be specifically recorded in a veteran's service records to support a finding that the Veteran served in Vietnam.  Parseeya-Picchione v. McDonald, 28 Vet. App. 171, 176 (2016) (vacating the Board's decision for failure to address certain pieces of evidence other than personnel records regarding service in Vietnam).  Based on the evidence of record, the Board finds that the Veteran is competent and credible in his assertions that he participated in Operation Homecoming in February 1973 and had in-country service in the Republic of Vietnam.  As such, exposure to herbicide agents, to include Agent Orange, is conceded.  

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  In this case, the Veteran is presumed to have been exposed to herbicide agents as a result of his service in the Republic of Vietnam as explained above.  Squamous cell cancer of the tonsil, however, is not one of the disabilities that is presumed to be related to Agent Orange exposure.  Nonetheless, a disability's exclusion from the presumptive list does not preclude a veteran from establishing direct service connection with proof of actual direct causation.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

However, the Board notes that there are no VA or private medical treatment records associated with the claims file.  As such, the Board finds that there are potentially missing treatment records and the claims must be remanded to obtain and associate any records relating to the Veteran's cancer of the left tonsil.

In addition, given the conceded exposure to herbicide agents, to include Agent Orange; his diagnosis of stage IV cancer of the left tonsil; his cause of death of septic shock contributed by pneumonia and squamous cell cancer of the tonsil; and the fact that there is no medical opinion addressing whether the Veteran's tonsil cancer was at least as likely as not related to service, to include exposure to herbicide agents, the Board finds that a medical opinion is necessary to address the nature and etiology of the Veteran's tonsil cancer.  The Federal Circuit has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.  In this case, it cannot be said that there is no reasonable possibility that assistance in obtaining medical records and a VA opinion would aid in substantiating the claim.


Accordingly, the claim for service connection for the cause of the Veteran's death is REMANDED for the following action:

1.  Obtain all outstanding, pertinent records from VA of evaluation and/or treatment of the Veteran, particularly records related to the Veteran's cancer of the tonsil.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) and (e) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Ask the Appellant to identify any private treatment that the Veteran may have had for his cancer of the tonsil that is not already of record, to include any and all treatment since discharge from service.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.

If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Appellant should be notified so that she can make an attempt to obtain those records on her own behalf.

3.  Refer the claims file to an oncologist, or an appropriate specialist physician, for a medical opinion to address the etiology of the Veteran's cancer of the tonsil.  

The entire claims file must be provided to and reviewed by the physician.

After reviewing the record, the physician should address the following question:

a) Whether the Veteran's cancer of the tonsil is it at least as likely as not (i.e., a 50 percent probability or greater) related to conceded Agent Orange exposure; or otherwise related to his military service.

As to the conceded Agent Orange exposure, the fact that cancer of the tonsil is not on the list of diseases presumed service connected in veterans exposed to Agent Orange should not be a consideration in rendering this portion of the opinion.

The physician must provide reasons for each opinion given.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental SOC.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



Department of Veterans Affairs


